Order entered August 15, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00577-CV

                               JOSE G. GARCIA, Appellant

                                             V.

                      FABRICIO & MICHELE SOLORIO, Appellees

                     On Appeal from the 160th Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 11-10644

                                         ORDER
       The Court has before it appellant’s August 13, 2013 unopposed second motion for

extension of time to file appellant’s brief. The Court GRANTS the motion and ORDERS

appellant to file his brief by August 19, 2013. No further extensions will be granted absent a

showing of exceptional circumstances.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE